PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,317,541
Issue Date: June 11, 2019
Application No. 15/488,382
Filed: April 14, 2017
Attorney Docket No.  SDI-02
:
:
:          DECISION ON PETITION
:
:




This is a decision on the renewed request to correct the name of the inventor filed April 19, 2021, which will be treated as a petition under 37 CFR § l.l82, to correct the name of the inventor on the face of the patent.

The petition is GRANTED.

The patent file is being forwarded to the Certificates of Correction Branch for issuance of the requested Certificate of Correction.

Telephone inquiries concerning this decision may be directed to the Kimberly Inabinet at (571) 272-4618.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.

Telephone inquiries regarding this decision may be directed to Kimberly Inabinet (571) 272- 4618.




/KIMBERLY A INABINET/Paralegal Specialist, OPET